          Case 1:20-mc-00109-VEC Document 1-5 Filed 02/21/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
     Plaintiff,

                       v.                            1:20-mc-00109

LOCAL 807 OF INTERNATIONAL                           (Original Civil Action No. 4-423)
BROTHERHOOD OF TEAMSTERS,
CHAUFFEURS, STABLEMEN &
HELPERS OF AMERICA, et al.,
     Defendants.




                [PROPOSED] ORDER TERMINATING FINAL JUDGMENT


         The Court having received the motion of plaintiff United States of America for

termination of the final judgment entered in the above-captioned case, and the Court having

considered all papers filed in connection with this motion, and the Court finding that it is

appropriate to terminate the final judgment, it is


         ORDERED, ADJUDGED, AND DECREED:
         That said final judgment is hereby terminated.




          2/24/2020
Dated:
                                                      United States District Court Judge
                                                      Southern District of New York

                                           I am as baffled as Judge Furman was in U.S. v. Leibener,
                                           20-MC-65, why this effort -- to dismiss judgments that
                                           have been on the books for years and that are, so far as the
                                           Court can tell, neither helping nor harming competition -- is
                                           a good expenditure of DOJ Antitrust attorney time or of
                                           judicial time. Nevertheless, the Government’s motion is
                                           granted.
